Citation Nr: 9908751	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bronchitis.

2.  Entitlement to service connection for bronchitis as 
secondary to mustard gas exposure.

3.  Entitlement to service connection for lung cancer as 
secondary to mustard gas exposure.

4.  Entitlement to service connection for lung cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO rating decision that denied 
the veteran's claim of service connection for a lung 
disability to include cancer and bronchitis, as secondary to 
mustard gas exposure.  

This case was previously before the Board in June 1997 at 
which time the issue as noted in the August 1995 rating 
decision was recharacterized and treated as two separate 
issues, i.e., entitlement to service connection for lung 
cancer as secondary to mustard gas exposure and entitlement 
to service connection for bronchitis as secondary to mustard 
gas exposure.  In addition, the issue of service connection 
for each of these disabilities on a direct service incurrence 
basis was added.  In regard to the latter issue of service 
connection for bronchitis, on a direct service incurrence 
basis, this issue was recharacterized as an application to 
reopen a previously denied claim of service connection.  This 
was required in light of the Board's prior denial of this 
issue in December 1969.  This issue must now be deferred 
pending the action directed in the remand order below.

In September 1996, during the pendency of this appeal and 
after the RO certified the case for appeal, the RO determined 
that the veteran was incompetent to handle his own funds.  In 
October 1996, the RO recognized the veteran's spouse as his 
guardian and the Board recognized her as the appellant.  
However, in March 1998 the veteran's spouse died.  In April 
1998, the RO appointed the veteran's son as the veteran's 
custodian and the Board recognizes him as the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant has not submitted competent evidence of a 
plausible claim of service connection for bronchitis as 
secondary to mustard gas exposure.

3.  The veteran is not shown to have had full-body exposure 
to sulfur mustard or nitrogen in service.

4.  The veteran's lung cancer is not attributable to exposure 
to mustard gas as the result of service.

5.  The appellant has not submitted competent evidence of a 
plausible claim of service connection for lung cancer on a 
direct basis.


CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for 
bronchitis as secondary to mustard gas exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for presumptive service connection for lung 
cancer due to mustard gas exposure have not been met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.316 (1998).

3.  The appellant's claim of service connection for lung 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include an undated 
physical examination report which shows that he had a normal 
physical evaluation of the lungs.  A chest X-ray taken at 
that time was negative. 

From June 14-15, 1945, the veteran was treated at a 
dispensary in Camp Fannin, Texas, for pharyngitis, acute, 
catarrhal, moderately severe.  There was no mention of any 
complaints or residuals from gas exposure.  Later that month 
he was admitted to a station hospital in Camp Fannin for 63 
days for medical observation.  An initial hospital summary 
notes skin changes identified as taenia versiculosa, and 
slightly sharp breath sounds at the right upper lobe 
anteriorly and in axilla.  The veteran complained of spots on 
his chest associated with the onset of chest pain.  He also 
complained of cough on exertion, dizzy spells and shortness 
of breath. There were no complaints or reference to exposure 
to gas.  His history included chest trouble that began 
approximately one year earlier diagnosed by the veteran's 
private physician as bronchitis.  His family history was 
remarkable for a father with a 10 year history of bronchitis 
and a grandmother who died from tuberculosis.  It is further 
noted in the veteran's history that he smoked 20 cigarettes a 
day.  Findings revealed "taenia versiculosa" on the 
veteran's neck and anterior chest.  A chest X-ray taken in 
June 1945 showed no active intrathoracic disease.  While 
hospitalized, the veteran underwent various skin tests due to 
a high eosinophiles count.  These tests included a 
tuberculosis skin test which was negative. 

A July 1945 letter from the veteran's private physician, 
completed a "To Whom it May Concern," was included in the 
veteran's service medical records.  He stated that he had 
examined the veteran fluoroscopically in November 1944 and 
had made a diagnosis of chronic bronchial infection, along 
with a tentative diagnosis of infiltrative productive 
tuberculosis of both upper lobes.  He also stated that the 
veteran had not been rechecked, and that he had advised the 
veteran to obtain a chest X-ray and undergo hospitalization 
if necessary.

In August 1945, a chest X-ray was taken due to a possible 
lymphadenopathy.  Results revealed no active intrathoracic 
disease.  The veteran returned to duty in August 1945.  His 
final diagnosis, as noted on the hospital discharge summary, 
reflects bronchitis, acute, organism unknown, and disease of 
the hematopoietic system manifested by an increase in 
eosinophiles, cause undetermined.

Service medical records in September 1945 show that the 
veteran was hospitalized for complaints of an ill-defined 
upper abdominal distress which he complained of having for 
several years.  An eosinophilia and stool studies revealed 
the presence of Strongyloides.  The veteran was diagnosed as 
having a Strongyloides infection. 

The veteran was found to have a normal evaluation of his 
lungs at his separation examination in November 1945.  X-ray 
results of the chest were negative.  There were no complaints 
or reference to gas exposure.

In May 1960, the veteran filed a claim of service connection 
for chest pains.  Service connection was denied by the RO in 
1960.  In June 1969, the RO denied the claim and determined 
that the veteran had no residuals from in-service treatment 
for acute bronchitis and acute pharyngitis.  

In a July 1969 letter, the veteran's private physician, 
L.H.S., M.D., said that he had treated the veteran for a 
chronic bronchial infection in November 1944 and that the 
veteran had had a mucous rale type of cough.  He said that it 
was his belief that the veteran had subsequently been treated 
for a similar complaint by VA.  He said that in 1945 he had 
issued a statement to the effect that he had found the 
veteran to have had a chronic bronchial infection in November 
1944.  He also said that he had treated the veteran in 1945 
and 1946, but was unable to locate records pertaining to 
those treatments.

In a June 1970 letter, Dr. L.H.S. said that the veteran had 
been his patient in 1944, 1945 and 1946, and that the veteran 
had been under his care in 1944 for chronic bronchitis.  He 
said that the veteran had been working in a steel plant at 
that time and that he had advised him to change jobs.  In a 
subsequent letter in August 1970, Dr. L.H.S. said that he had 
been the veteran's family doctor in the years 1944, 1945 and 
1946 and that the veteran had been in his office many times 
for a chronic bronchitis condition.

In March 1986, the veteran submitted a letter to VA stating 
that he had been involved in Chemical War Training in service 
and had suffered from acute bronchitis after such training.

Private hospital records show that the veteran was 
hospitalized in February 1990 due to a coin lesion on the 
left lung.  Treatment included bronchoscopy and segmental 
resection of anterior lingular segment of the left upper lobe 
and subsegmental wedge resection of the left lower lobe.  The 
veteran was given a diagnosis at discharge of large cell 
carcinoma of the left upper lobe and portion of the left 
lower lobe. 

X-rays of the veteran's chest taken in September 1990 
revealed some old granulomatous calcifications and some 
scarring in the left lower lung field.

In March 1993, the RO received a letter from H.H., M.D., a 
thoracic cardiovascular surgeon, who said that the veteran 
had been under his care since February 1990 for a left lung 
mass.  He said that in February 1990 the veteran underwent a 
left thoracotomy and subsegmental wedge resection of the left 
lower lobe and was diagnosed as having a poorly 
differentiated large cell carcinoma lesion of the left upper 
lobe of the lung with marked desmoplastic reaction.  The 
examiner also stated that examination findings revealed 
fibronodular density throughout both lung parenchyma in a 
honeycomb pattern.

An X-ray of the veteran's chest was taken in June 1994 and 
revealed no significant change from the prior chest X-ray 
taken in 1990.

In an August 1995 rating decision, the RO denied the 
veteran's claim of service connection for a lung condition, 
to include bronchitis and cancer, secondary to mustard gas 
exposure.

In an October 1995 notice of disagreement, the veteran's 
representative relayed the veteran's contention that nurses 
notes associated with his extended period of hospitalization 
in service in 1945 show that he had been hospitalized right 
after exposure to gas due to a reaction to the gas.  He said 
that his symptoms at that time included high fever, chest 
pains, burning sensations from his mouth through his trachea 
down into his lungs, and an outbreak of some kind of skin 
reaction.  He also relayed the veteran's contention of being 
told after his exposure to gas that the gas had been mustard 
gas, along with the veteran's contention that a radiologist 
told him that he had a honeycomb or catacombing of his lungs 
of extreme exposure to some hazardous or toxic type of 
chemical.

A July 1996 VA medical examination report lists a number of 
co-existing medical problems that the veteran had including 
lung cancer and lung resection in 1990.  In addition, the 
report reflects the veteran's problems with shortness of 
breath and chest pain, but notes that these symptoms appeared 
to be fairly asymptomatic due to the veteran's lack of 
physical activity. 

In July 1996, the RO received a copy of a letter from the 
veteran to his senator stating that he had gone through a gas 
chamber on approximately June 12, 1945, and had been told by 
an officer that it was mustard gas.  

In a September 1996 rating decision, the veteran was found to 
be incompetent for purposes of managing VA payments.

Various test and X-ray reports are on file from a private 
hospital showing testing in 1996 and 1997.  These reports 
include a chest X-ray conducted in January 1997 showing right 
upper lobe atelectatic change and the development of right 
lower lobe infiltrate and possible effusion, consistent with 
superimposed acute inflammatory disease or edema as likely 
considerations.

In written argument in April 1997, the veteran's 
representative stated that the veteran's service medical 
records from June to October 1945 show he had skin burns due 
to gas exposure. 

In June 1997, VA sent a letter to the Adjutant General in 
Austin, Texas, requesting the name of a base historian or 
archivist and/or information related to whether mustard gas 
experiments or chemical war training was conducted at Camp 
Fannin from March to June 1945.  A response to this request 
was sent by a state retirement records specialist who said 
that he did not have records of Camp Fannin, but recommended 
different sources to contact who might.  He also enclosed a 
short history of Camp Fannin which described the Camp as an 
"Infantry Replacement Training Center of World War II."

In November 1997 the National Personnel Records Center (NPRC) 
informed the RO that a review of the veteran's records failed 
to produce any entry regarding exposure to toxic gas.

In a November 1997 statement, received in December 1997, the 
veteran said that in the fall of 1945, while in basic 
training at Camp Fannin, Texas, he had been sent into a long 
building wearing a gas mask.  He said that when he got to the 
middle of the building he was instructed to remove his mask 
and state his name, rank and serial number before proceeding 
to exit the building.  He said that by the time he got to the 
door some of the men were passing out and some were vomiting.  
He said that they had an ambulance there and that some of the 
men were taken to the hospital.  He said that he refused to 
go.  He also said that his buddy had asked about the test and 
that an officer had responded "That was Mustard Gas, now you 
will know what it smells like."

In December 1997 the RO received treatment records, including 
from M.G.M, M.D., showing treatment from May 1989 to  
September 1997 for various ailments.  Diagnoses as reflected 
in these records include coronary artery disease, status post 
bypass surgery, remote myocardial infarction, atherosclerotic 
heart disease, cerebrovascular disease with old 
cerebrovascular accident, Parkinson's disease, diaphragmatic 
hernia, benign hypertrophy, organic brain syndrome, severe 
dementia, and left lower lobe surgery for carcinoma of the 
lung.

In January 1998 the RO received a letter from the Historical 
Research and Response Team of the United States Army Chemical 
and Biological Defense Command (CBDCOM).  In this letter it 
was noted that the CBDCOM was unable to verify the veteran's 
alleged exposure to mustard agent and that it did not 
maintain personnel or medical records of former members of 
the military. It was also noted that Camp Fannin, Texas, was 
not one of the sites where experimentation was conducted, and 
that during basic training the gas chamber exercise was 
conducted using tear gas and/or chlorine.  It was further 
noted that the veteran's statement as to having been told to 
remove his mask was consistent with the standard training.  
Attached to this letter were the training instructions used 
in1944 entitled Training In Defense Against Gas Attack.  In 
these instructions it is noted that for the exercise 
involving chloroacetophenone (CN), the men were ushered into 
the chamber for 1 to 2 minutes to establish proper fit of 
their gas masks, and were then instructed to remove their 
masks on leaving the chamber.  These instructions also state 
that arrangements were to be made to have an ambulance 
present during the exercises.  

In February 1998 the veteran's spouse requested in writing 
that the veteran's claims file be reviewed by a medical 
examiner as the veteran was physically unable to come to a VA 
hospital for an examination.   

In March 1998 the veteran's claims file was reviewed by an 
Associate Chief of Staff of Oncology at a VA medical 
facility.  Based on his review for the claims file, the 
oncologist stated with certainty that the veteran had large 
cell lung cancer diagnosed in 1990 for which he underwent 
segmental resection of the left upper and lower lobes.  He 
stated further that if the veteran had been exposed to 
mustard gas, the tumor could well be etiologically related to 
service.  He said that there was no evidence that the veteran 
worked with certain specified metals in his job as an 
electroplater and therefore supervening etiological agents 
could not be evoked.  In regard to bronchitis, he said that 
there was no data to show that this disability existed.  In 
sum, the oncologist said that "[the veteran's] lung cancer 
is at least as likely to have been related to mustard gas 
exposure, if such exposure [could] be documented."

In March 1998 Dr. M.G.N. examined the veteran for aid and 
attendance purposes and noted symptoms of confusion, an 
inability to ambulate without help, and some dyspnea.  He 
diagnosed the veteran as having cerebrovascular accident, 
Parkinson's disease, organic brain syndrome and 
arteriosclerotic heart disease.


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection on a 
presumptive basis may be established for certain conditions 
(including bronchitis and lung cancer (except mesothelioma)) 
if during service the veteran had full-body exposure to 
nitrogen or sulfur mustard or Lewisite, and subsequently 
develops the conditions; service connection will not be 
established if the conditions are due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1998).

The threshold question in this case is whether the appellant 
has met his initial burden of submitting evidence that the 
claims are well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
the claims are not well grounded, there is no further duty to 
assist in developing the pertinent evidence, and the claim 
must be denied.  Id.  A plausible or well grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Without proof of a present disability, there can be no well-
grounded claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Where the determinative issue involves medical 
causation or medical diagnosis, medical evidence to the 
effect that the claim is plausible or possible is required in 
order for a claim to be considered well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).


Service Connection for Bronchitis as Secondary to Mustard Gas 
Exposure

The appellant's claim of service connection for bronchitis as 
secondary to mustard gas exposure is not well grounded in 
light of the absence of evidence of a current diagnosis of 
bronchitis.  In Pearlman v. West, 11 Vet. App. 443 (1998), 
the Court of Veterans Appeals stated that in order for an 
appellant to meet the relaxed standard for a well grounded 
claim due to exposure to specified vesicant agents, evidence 
(lay or medical) of in-service exposure must be presented 
along with evidence reflecting a medical diagnosis of a 
current disability (medical evidence).  

The appellant in this case has not presented medical evidence 
of a current diagnosis of bronchitis.  While service medical 
records show that the veteran was hospitalized and treated 
for acute bronchitis in June 1945, there is no evidence in 
these records of any subsequent bronchial complaints, and the 
veteran was found to have a normal evaluation of his lungs at 
separation.  Similarly, while the veteran's private physician 
has stated on several occasions that he had been the 
veteran's family physician in 1944, 1945 and 1946, and had 
seen him many time for a chronic bronchitis condition, there 
is no evidence of treatment or a diagnosis of bronchitis 
since.  Although the claims file contains numerous 
postservice medical treatment records reflecting various 
multiple diagnoses, including office notes from M.G.N., M.D., 
covering the period from 1989 to 1997, none of these records 
reflect a diagnosis of bronchitis.  In fact, the VA examiner 
who reviewed the veterans claims file in March 1998 stated 
there was no convincing data that bronchitis existed.

Absent the submission of medical evidence of a current 
diagnosis of bronchitis, the appellant's claim of presumptive 
service connection for bronchitis under § 3.316 is 
implausible and not well grounded.  Caluza, supra; Pearlman, 
supra.



Service Connection for Lung Cancer as Secondary to Mustard 
Gas Exposure

The appellant's claim of service connection for lung cancer 
as secondary to mustard gas exposure is well grounded in 
light of the veteran's report that he had been told by an 
officer in service that he had been exposed to mustard gas, 
service medical records showing that he had a lung condition, 
and medical evidence showing a current diagnosis of lung 
cancer.  Murphy, supra; Pearlman, supra; King v. Brown, 5 
Vet. App. 19, 21 (1993); 38 C.F.R. § 3.316 (1998).  All 
relevant facts have been properly developed to the extent 
possible, including attempts to verify the veteran's alleged 
exposure to mustard gas in accordance with VBA Circular 21-
95-4, and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 5107 
(West 1991).  In this regard, it is noted that pursuant to 
the Board's 1997 remand, several attempts were made by the RO 
to verify the veteran's allegation that he had been told by a 
radiologist that he had a honeycomb or catacombing of his 
lungs that was the type indicative of extreme exposure to 
some hazardous or toxic type of chemical.  These attempts 
were unsuccessful and included multiple requests for 
additional medical records, as well as requests for 
additional information from the appellant.  Accordingly, the 
Board is satisfied that VA's duty to assist in this matter 
has been fulfilled and full compliance with the 1997 remand 
has been established.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Stegall v. West, 11 Vet. App. 268 (1998).

While the veteran's report of being told by an officer in 
service that he had been exposed to mustard gas is presumed 
true for purposes of well-grounding his claim, this report, 
when weighed in light of all of the evidence of record, is 
insufficient to establish such exposure.  Pearlman, supra.  

The veteran's service medical records do not show that he had 
been exposed to mustard gas, and attempts to verify such 
exposure have been unsuccessful.  These attempts include 
verification requests to the NPRC and the CBDCOM.  The NPRC 
responded in November 1997 by stating that a review of the 
veteran's records failed to produce any entry regarding 
exposure to any type of toxic gas.  On a similar note, CBDCOM 
informed the RO in January 1998 that it had been unable to 
verify the veteran's alleged exposure to mustard agent, and 
that Camp Fannin, Texas, was not one of the sites where 
experimentation was conducted.  CBDCOM also noted that gas 
chamber exercises during basic training were conducted using 
tear and/or chlorine (CL) gas.  Attached to CBDCOM's letter 
were the instructions for chloroacetophenone (CN) and CL gas 
training in 1944.  It is interesting to note that the 
instructions for gas exercises using CN gas is very similar 
to the veteran's report of what he went through in service.  
That is, his statement of entering the chamber and waiting a 
short period of time before being ordered to remove his mask 
upon existing the chamber is consistent with the instructions 
for CN gas exposure exercises.  These instructions explain 
that the purpose of waiting a brief period once inside the 
chamber was to test the efficiency and fit of the mask and to 
dispel a fear of CN gas.  They also note that the purpose of 
removing the mask was to prove the presence of the CN gas and 
to establish confidence in the mask.  The veteran's statement 
as to the presence of an ambulance at the time of the 
exercise is also consistent with the exercise instructions.  

Consideration has been given to the contentions by the 
veteran and his representative to the effect that the veteran 
had been hospitalized in June 1945 based on a reaction to 
mustard gas exposure and that service hospital records show 
that the veteran had skin burns due to gas exposure.  
However, as previously noted, a review of the veteran's 
service medical records do not show exposure to mustard gas, 
nor do they show skin burns.  They do show that the veteran 
had taenia versiculosa of the neck and anterior chest on 
admission, but these skin changes were not attributed to gas 
exposure.  Indeed, the treatment records from service in June 
1945 or for any other period are negative for complaints or 
findings referable to gas exposure.

While a VA oncologist in March 1998 opined that it was at 
least as likely that the veteran's lung cancer diagnosed in 
1990 was related to mustard gas exposure, his opinion was 
contingent on the premise that such exposure was documented.  
In other words, he stated that if the veteran had been 
exposed to mustard gas, the lung tumor could well be 
etiologically related to service.  However, since after full 
development of the facts the Board finds that the veteran was 
not exposed to mustard gas in service, he does not meet the 
requirement of full-body exposure to mustard gas as noted in 
§ 3.316, and the appellant's claim on this presumptive basis 
must be denied.  Pearlman, supra.

As the preponderance of evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

Service Connection for Lung Cancer on a Direct Basis

The veteran's service medical records show that he was 
hospitalized for 63 days in 1945 for bronchitis and a disease 
of the hematopoietic system (manifested by an increase in 
eosinophiles), but such records are devoid of any findings of 
lung cancer.  Chest X-rays taken in June and August 1945 show 
no evidence of active intrathoracic disease.  The veteran's 
lungs were found to be normal at his separation examination 
in November 1945, and Chest X-rays at that time were 
negative.

The first evidence of lung cancer noted in the medical 
records is dated in 1990, over four decades after service.  
According to these records, a routine chest X-ray performed 
in February 1990 revealed a nodular lesion on the veteran's 
left lower lobe which was shown shortly thereafter to be 
cancerous.  A VA oncologist who reviewed the veteran's 
records in March 1998 also noted with certainty that the 
veteran's diagnosis of large cell lung cancer had initially 
been made in 1990.  While this physician noted a possible 
link between the veteran's lung cancer and exposure to 
mustard gas if exposure to mustard gas was verified, he does 
not in any other way link the veteran's lung cancer to 
service.  Given that the veteran's lung cancer was not shown 
during service or for decades later, competent medical 
evidence would be required to show causality between service 
and the claimed disability; otherwise the claim would not be 
well grounded.  Caluza, supra.  The appellant has submitted 
no such medical evidence of causation.

In view of the absence of evidence of medical evidence of 
causality between the veterans lung cancer in 1990 and 
service, his claim of service connection for lung cancer on a 
direct basis must be denied as not well grounded.  


ORDER

Service connection for bronchitis as secondary to mustard gas 
exposure is denied as not well grounded.

Service connection for lung cancer is denied as not well 
grounded.

Service connection for lung cancer as secondary to mustard 
gas exposure is denied.

REMAND

In a decision dated in September 1998, the Court of Appeals 
for the Federal Circuit (Federal Circuit) decided the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In that case, 
the Federal Circuit expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  It held that there is no 
requirement that in order to reopen such a claim the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Id.  
Instead, the Federal Circuit, citing to the language of 
38 C.F.R. § 3.156(a), declared that the evidence need only be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Indeed, the Federal Circuit 
reviewed the history of 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed and concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

The RO considered the veteran's claim and provided a SSOC 
consistent with the applicable law and regulations then in 
effect; however, in light of Hodge, which was decided during 
the pendency of this appeal and which clearly changes the 
standard of review for applications to reopen previously 
denied claims on the basis of new and material evidence, the 
RO should once again review the appellant's application to 
reopen his claim of service connection for bronchitis.  

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of the two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 38 
U.S.C.A. § 5107(a) has been fulfilled.  

In the Board's prior remand decision of June 1997, the issues 
of service connection for chronic obstructive pulmonary 
disease (COPD) on a direct basis and as secondary to mustard 
gas exposure were raised, and referred to the RO for 
adjudication.  The RO adjudicated these issues in June 1998 
and a notice of disagreement was filed by the appellant on 
the denial of the issue of service connection for COPD as 
secondary to mustard gas exposure in July 1998.  This issue 
now in appellate status and requires the issuance of a 
statement of the case by the RO.  See Holland v. Gober, 10 
Vet. App. 433 (1997).  The failure to issue a statement of 
the case in such circumstances is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  However, an appeal shall be returned to the Board 
only if perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  See also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted)

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should again review the 
appellant's application to reopen his 
claim for service connection bronchitis 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, including the 
Federal Circuit's recent decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the decision remains adverse 
to the appellant, he and his 
representative should be issued a 
supplemental statement of the case 
providing adequate reasons and bases for 
the decision and be given an opportunity 
to respond.

2.  The RO should also issue the veteran 
and his representative a statement of the 
case with respect to the issue of service 
connection for COPD as secondary to 
mustard gas exposure.  The RO should 
specifically notify the veteran that the 
appeal on this issue will be returned to 
the Board only if it is perfected by the 
filing of a timely substantive appeal.  
See Smallwood, supra.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this case.  The 
veteran need take no action except as indicated above.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals
